Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts fail to teach “a first switch element disposed between the first line and a first power source line of first voltage; a second switch element disposed between the second line and a second power source line of second voltage which is different from the first voltage; and a resistive switch assembly disposed between the first line and the second line, the resistive switch assembly including a first non-volatile resistive switch and a second non-volatile resistive switch whose first end is coupled to a first end of the first non-volatile resistive switch,- and a third switch element whose first end is coupled to one of the first line and the second line, wherein a second end of the third switch element is used as an input end, and wherein a second end of the first non-volatile resistive switch is coupled to the first line, and a second end of the second non-volatile resistive switch is coupled to the second line” as required by claim 1; and “a plurality of first selection transistors respectively connected to the plurality of first lines and controlled by first address; a plurality of second selection transistors respectively connected to the plurality of second lines and controlled by second address; a resistive switch assembly disposed at each of cross-points between the plurality of first lines and the plurality of second lines, the resistive switch assembly including a first non-volatile resistive switch and a second non-volatile resistive switch whose first end is coupled to a first end of the first non-volatile resistive switch; a first switch element connecting at least one of the first lines to a first power source line of first voltage in response to a memory enable signal; a second switch element connecting at least one of the second lines to a second power source line of second voltage in response to the memory enable signal, the second voltage being different from the first voltage; and a plurality of third switch elements whose first ends are coupled to the plurality of second lines, respectively, wherein second ends of the third switch elements are used as input ends, and the plurality of first lines are coupled to output ends, respectively, and wherein, in each resistive switch assembly, a second end of the first non-volatile resistive switch is coupled to the first line, and a second end of the second non-volatile resistive switch is coupled to the second line” as required by claim 19. Claims 2-9, 12-13, and 17-18 are allowed based upon their dependency to claim 1.

Claims 1-9, 12-13, and 17-19 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURTIS R BAHR/Examiner, Art Unit 2844